Case: 20-40141      Document: 00515944192         Page: 1     Date Filed: 07/20/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     July 20, 2021
                                  No. 20-40141                      Lyle W. Cayce
                                Summary Calendar                         Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Leobardo Arrez-Gonzalez,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 1:19-CR-829-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Leobardo Arrez-
   Gonzalez has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Arrez-Gonzalez has filed a response which moves


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40141     Document: 00515944192           Page: 2   Date Filed: 07/20/2021




                                    No. 20-40141


   for the appointment of counsel. We have reviewed counsel’s brief and the
   relevant portions of the record reflected therein, as well as Arrez-Gonzalez’s
   response. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the appeal is DISMISSED. See 5th Cir.
   R. 42.2.   Arrez-Gonzalez’s motion for the appointment of counsel is
   DENIED. See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                         2